 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   PETER STROJNIK SR.,                             )   Case No.: 1:19-cv-01099 DAD JLT
                                                     )
12                  Plaintiff,                       )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                                     )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13          v.                                       )   THE FAILURE TO COMPLY WITH THE
14   INTEGRATED CAPITAL, LLC, et al.,                )   COURT’S ORDERS AND TO PROSECUTE THIS
                                                     )   ACTION
15                  Defendants.                      )
                                                     )
16
17          On August 12, 2019, the plaintiff initiated this action related to alleged violations of the

18   Americans with Disabilities Act. (Doc. 1) The Court issued summonses on August 13, 2019 (Doc. 3)

19   and its order setting the mandatory scheduling conference to occur on November 1, 2019 (Doc. 4) and

20   after the plaintiff filed a First Amended Complaint on September 23, 2019 (Doc. 6), the Court again

21   issued a summons to the newly named defendant (Doc. 7). In its order setting the mandatory

22   scheduling conference, the Court advised counsel:

23          The Court is unable to conduct a scheduling conference until defendants have been served with
            the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
24          summons and complaint and dismiss those defendants against whom plaintiff(s) will not
            pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
25          so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
            requirement of timely service of the complaint. Failure to timely serve summons and complaint
26          may result in the imposition of sanctions, including the dismissal of unserved defendants.

27   (Doc. 4 at 1) Despite this, the plaintiff has not filed a proof of service of the summons and complaint

28   as to Easiness LP and this defendant has not appeared in the action. Therefore, the Court ORDERS,

                                                         1
 1          1.      No later than November 15, 2019, the plaintiff SHALL show cause why sanctions, up
 2   to and including dismissal of the action, should not be imposed for the failure to serve the summons
 3   and complaint as to Easiness LP and to comply with the orders of the Court. Alternatively, the plaintiff
 4   may file the proof of service;
 5          2.      Due the failure of the defendant Easiness LP to appear and the lack of proof of service,
 6   which would allow entry of default, the scheduling conference is CONTINUED to December 11,
 7   2019 at 9:00 a.m.
 8          The plaintiff is advised that the failure to comply will result in a recommendation that the
 9   matter be dismissed.
10
11   IT IS SO ORDERED.
12
        Dated:     October 29, 2019                           /s/ Jennifer L. Thurston
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
